Citation Nr: 1106220	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial evaluation, in excess of 30 percent, 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Attorney

INTRODUCTION

The Veteran had active military service from September 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Indianapolis, 
Indiana.  In that decision, the RO awarded service connection for 
PTSD and assigned a 30 percent disability rating effective from 
September 14, 2006.  

The Board notes that the Veteran testified before the undersigned 
at an August 2010 travel board hearing at the Indianapolis, 
Indiana, RO.  The transcript of the hearing is of record and has 
been reviewed.  At his hearing the Veteran identified additional 
VA treatment records that were subsequently obtained and added to 
the record.  Although the Veteran indicated at his hearing that 
he would waive agency of original jurisdiction (AOJ) 
consideration of that evidence, a signed statement to that effect 
is not included in the record.  The Board finds, however, that a 
review of the evidence indicates the information provided is 
essentially cumulative of the evidence previously considered.  
Therefore, a remand for AOJ consideration is not warranted.  See 
38 C.F.R. § 20.1304 (2010); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected 
PTSD is manifested by no more than an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to anxiety and depression, sleep impairment due to nightmares 
and flashbacks, mood swings, exaggerated startle reflex, 
irritability, hypervigilance, and limited social interaction due 
to anxiety.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
April 2006 letter provided this notice to the Veteran.  

The Board observes that the April 2006 letter was sent to the 
Veteran prior to the May 2009 rating decision.  The VCAA notice 
with respect to the elements addressed in these letters was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the April 2006 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  In this regard, the Veteran's service 
treatment and VA treatment records are associated with the claims 
folder.  

VA examinations with respect to the issue on appeal were provided 
in December 2006 and April 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded history 
of a Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2010).  As noted below, the Board 
finds that the VA examinations are adequate, as they are 
predicated on a full reading of service and VA medical records in 
the Veteran's claims file.  They consider all of the pertinent 
evidence of record and provide a complete rationale for any 
opinions stated, relying on and citing to the records reviewed.  
The Board acknowledges the attorney's contentions that the 
December 2006 examination was discredited by other evidence, but 
as will be further explained below the evidence in its totality 
provides a complete picture with regard to the Veteran's 
symptomatology that is not out of line with the December 2006 
examiner's opinion.  As such the Board finds that the December 
2006 VA examination is adequate.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2010).  Therefore, the Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and the 
record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's PTSD.  Also, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Fenderson at 126-28.  As such, the Board has 
considered the propriety of assigning initial staged ratings for 
the Veteran's service-connected PTSD.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the Veteran's service- 
connected disability did not undergo an increase in severity 
sufficient to warrant a staged rating during the relevant appeal 
period.  As such, the Board will discuss the Veteran's PTSD 
symptomatology in relation to the applicable rating criteria for 
the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Under that diagnostic code a 30 
percent rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2010). 

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, the 
Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 30 percent evaluation, but no 
more, for PTSD.  The Board notes that the competent medical 
evidence of record, including December 2006 and April 2009 VA 
psychological examinations, shows that the Veteran's mental 
health examiners have characterized his mood as anxious and 
occasionally depressed, and that the Veteran has some difficulty 
dealing with his military experiences.  The Board notes that the 
Veteran suffers from nightmares that affect his ability to sleep.  
The December 2006 and April 2009 VA examination reports note that 
the Veteran presented with anxious and depressed mood, sleep 
problems due to nightmares, problems dealing with crowds, 
exaggerated startle response, some anger and irritability issues, 
occasional thoughts of suicide, few social interactions outside 
family and church, and hypervigilance.  The Board finds that a 30 
percent disability rating is appropriate for the entire appeal 
period.

As for evidence regarding work relationships, the Board notes 
that the Veteran was currently employed part time by a local 
trucking company doing local deliveries and has been employed 
there for a few years.  Prior to this job, the Veteran worked for 
29 years at the same company working his way up from meter reader 
to supervisor for his last seven years of employment.  He also 
has stated that he took early retirement because the company was 
being sold.  The Board acknowledges the July 2010 statement by 
the Veteran's attorney as well as the statements by the Veteran 
at his August 2010 travel board hearing asserting that his PTSD 
had affected his ability to work more than the records indicate.  
The Board further acknowledges the Veteran's statements that 
before he retired he had started avoiding people in order to 
avoid becoming angry.  The overall evidence of record, however, 
demonstrates that the Veteran has worked only three jobs since 
service and that at the job he worked for most of his life he had 
advanced from meter reader to supervisor.  As the Veteran is 
shown to have been able to consistently maintain employment over 
the last 30 years, the Board finds a difficulty establishing 
effective work relationships is not shown.  

With respect to social relationships, the Board notes the Veteran 
has been married approximately 43 years and reported he had a 
good relationship with his wife.  The Veteran stated at his 
August 2010 travel board hearing that he has some friends that he 
calls weekly and that he is very active in his church.  He also 
has two sons and two grandchildren and reported a good 
relationship with all of them.  At the December 2006 VA 
examination he stated that he had a good relationship with all of 
his siblings as well as his brother-in-law.  The Board also notes 
the Veteran's wife's comments at the August 2010 hearing that he 
is a loving husband and father and that he genuinely cares about 
and tries to help people in need, particularly young people.  The 
Board acknowledges the Veteran's statements that he tries to 
avoid events with large crowds because large crowds make him 
anxious and the July 2010 statements asserting that he is unable 
to go into stores due to problems with crowds.  However, at his 
hearing he also stated that on days when he is not working he 
would sometimes go to the hardware store and look around at the 
tools.  Although he stated that he believed he was able to focus 
better when he was alone and that he kept things to himself, the 
overall evidence of record indicates that he is socially active.  
As such, there is no indication that the Veteran cannot interact 
with his family or friends and or that the Veteran has difficulty 
establishing or maintaining effective familial or social 
relationships.  Therefore, the Board finds that the 30 percent 
rating more accurately reflects the Veteran's symptomatology with 
regard to social impairment.  

The Board observes the Veteran's statements that he suffers from 
anxiety in stressful situations and was always trying to avoid 
situations that might make him angry.  He also stated he avoided 
watching television shows or movies that remind him of his 
experiences during the war, particularly because they can trigger 
nightmares.  The record indicates that the Veteran has nightmares 
two to three times per week and that he dreams of being attacked, 
often choked, and then awakes disoriented and often screaming.  
The Veteran's wife stated at the August 2010 hearing that he 
often cries while having the nightmares and then is irritable the 
next day.  While the Board acknowledges the Veteran's statements 
that he suffers from anxiety and frequent nightmares, these are 
symptomatology associated with the assigned 30 percent disability 
rating.  

The Board finds that the overall symptomatology associated with 
the Veteran's PTSD does not more closely approximate the 
schedular criteria required for the next higher 50 percent 
disability rating.  The medical evidence does not show that he 
has a flattened affect, has experienced panic attacks more than 
once a week, has impairment of short or long term memory, 
impaired judgment, or impairment of abstract thinking with 
circumstantial, circumlocutory, or stereotyped speech.  Rather, 
the December 2006 examiner noted that the Veteran exhibited no 
thought impairment and had no memory or concentration problems.  
The Veteran's employment history and reported interaction with 
family and friends also indicates that he does not have any 
difficulty establishing and maintaining effective work and social 
relationships.  The Board acknowledges the Veteran's and his 
wife's statements at the August 2010 travel board hearing that he 
has mood swings, symptomatology that could be associated with the 
50 percent rating.  The majority of the medical evidence, 
however, demonstrates manifest symptomatology associated with the 
30 percent rating.  

The Board further observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 70 
percent evaluation or higher.  The medical evidence does not show 
speech that is intermittently illogical, obscure, or irrelevant 
or that the Veteran has obsessional rituals which interfere with 
routine activities.  Additionally, there is no evidence that he 
had near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, neglect of 
personal hygiene and appearance, or spatial disorientation.  He 
has not shown an inability to establish and maintain effective 
relationships.  He has reported regular interactions with his 
family and friends, as well as an active membership in his 
church.  The Board acknowledges the Veteran's statements at his 
August 2010 hearing that he has good days and bad days with 
respect to his depression.  He noted that on bad days he feels 
like coming to an end and thinks of suicide.  He also stated that 
he never tells anyone about these thoughts and prefers to deal 
with them alone.  The Board notes that suicidal ideation is 
symptomatology associated with a 70 percent disability rating; 
however, there is no indication of any suicide plans or attempts.  
The Veteran denied suicidal ideation in March 2010 and there are 
no psychiatric treatment reports noting suicidal ideation.  As 
such, the Board finds that Veteran's overall symptomatology does 
not approximate a 70 percent evaluation.  

Finally, the Board observes that the competent evidence of record 
also does not demonstrate that the Veteran's symptomatology most 
closely approximates a 100 percent evaluation or higher.  In this 
regard, the Board notes that the Veteran's medical records do not 
contain evidence which supports a finding that he has gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; persistent delusions or hallucinations; disorientation as 
to time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Therefore, the Veteran's 
symptomatology does not more closely approximate a 100 percent 
evaluation. 

Additionally, the Board notes that the Veteran has been assigned 
various GAF scores ranging from 50 to 76.  Specifically, the 
December 2006 VA examination and the March 2010 social work 
assessment provided GAF scores of 76 and 70, respectively, 
indicating that the Veteran has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  The 
Board acknowledges that the April 2009 VA examiner assigned a GAF 
score of 50 which indicates that the Veteran has some serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  The April 2009 examiner, however, also found the 
Veteran's PTSD was mild.  Upon review of the evidence, the Board 
finds that the GAF scores of 70 and 76 are more consistent with 
the medical evidence of record that addresses the Veteran's 
actual symptoms and level of functioning.  The Board notes that 
the medical evidence more typically exhibits mild symptoms with 
some difficulty in social and occupational functioning, rather 
than the more serious symptoms associated with the lower GAF 
score, such as obsessional rituals and an inability to keep a 
job.  As noted, the Veteran has been able to maintain employment 
without apparent difficulty and has close interpersonal 
relationships with both friends and family.  Accordingly, the 
evidence more closely approximates the schedular criteria 
associated with the currently assigned 30 percent evaluation for 
his PTSD.

In sum, the evidence of record demonstrates that the Veteran has 
regular familial interactions and that he has maintained 
employment.  The record also indicates that he is able to 
function independently and has no delusions or cognitive 
impairment.  He does, however, occasionally exhibit a depressed 
mood, anxiety, irritability, and sleep impairment due to 
occasional nightmares.  Based on the foregoing, the Board finds 
that the Veteran's PTSD more closely approximates the criteria 
for a 30 percent rating for the entire appeal period and 
entitlement to an increased rating on a schedular basis is 
therefore unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Additionally, the Board acknowledges the Veteran's own 
statements, as well as those of his wife, that his PTSD is more 
severely disabling.  While the Board considers the entire 
evidence of record when analyzing the criteria laid out in the 
ratings schedule, the Veteran and his wife are only competent to 
provide evidence regarding their experiences or observable 
symptomatology.  They are not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence must 
come from a medical professional.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The evidence in this case does not show that symptomatology 
associated with the Veteran's PTSD more nearly approximates the 
schedular criteria associated with a higher rating at any time 
relevant to the appeal period.  Therefore the currently assigned 
30 percent rating is appropriate for the entire appeal period.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD warrants a rating higher than 30 percent on an 
extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability due 
to his PTSD have been contemplated in the above stated ratings 
under Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an extraschedular 
rating.  The record indicates that the Veteran still works part-
time.  While he stated at his August 2010 hearing that he had 
sometimes avoided people at his prior job to avoid situations 
that would make him angry, he did not indicate that he has had 
any trouble getting along with people at his current part-time 
job.  Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not required to 
refer this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2010) for consideration of the 
assignment of an extraschedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the assignment of a disability rating 
higher than 30 percent for the Veteran's service-connected PTSD.  
As such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


